PER CURIAM.
The plaintiffs appeal a final judgment, which was based upon a directed verdict, in their action to recover a real estate broker’s commission. The theory of plaintiffs’ case in the trial court was that they had an oral exclusive listing on property which was sold to a purchaser they had not presented. The verdict was properly directed for the defendants on the issue of an exclusive listing upon the law as set forth in South Florida Farms Co. v. Stevenson, 84 Fla. 235, 93 So. 247 (1922).
The main thrust of. this appeal is upon the theory that plaintiffs presented a purchaser ready, able and willing to purchase upon the terms set by the owner. Our review of the record in the light of this contention convinces us that error has not been demonstrated because there was no showing that the buyer and seller had reached an agreement upon the terms of the proposed sale. See McAllister Hotel, Inc. v. Porte, Fla.1957, 98 So.2d 781; Melvin v. West, Fla.App.1958, 107 So.2d 156; Singer v. M. Grant, Inc., Fla.App. 1963, 151 So.2d 52. 7 A.L.R.3d 688.
Affirmed.